DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a DIV of 16/493,906 09/13/2019 ABN
16/493,906 is a 371 of PCT/JP2018/005630 02/19/2018
FOREIGN APPLICATIONS
JAPAN 2017-050744 03/16/2017
	Claims 1-7 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (JP 2008297209A, December 11, 2008, machine translation).
	Yamashita teaches that arctiin or arctigenin are found in forsythia and burdock, and they improve lipid metabolism and lower triglyceride [0022].  The composition normalizes lipid metabolism in the liver [0023].  The composition is for preventing and treating hyperlipidemia or heart disease [0025].  The composition can be isolated from the plant or chemically synthesized [0027].  The composition can be a pharmaceutical or food product [0037].  Blood lipid elevation is suppressed [0061].  The composition can improve hyperlipidemia and prevent arteriosclerosis [0086].
	A subject having high cholesterol and diseases related to high cholesterol is inherently in need of promoting bile acid excretion because promoting bile acid excretion lowers cholesterol.  The subject having high cholesterol is also inherently at risk of conditions such as myocardial infarction.
	Yamashita does not teach that the composition works by promoting bile acid excretion, but the effect of administering arctiin or arctigenin is inherent.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  The In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.  See MPEP 2112.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN 103479616A, January 1, 2014, machine translation).
	Zhao teaches use of arctigenin for treating atherosclerosis or myocardial infarction.  See first page, Description.  Arctigenin is extracted from burdock [0009].  Administration is oral or injection (parenteral) [0016].  Arctigenin has good lipid-lowering effect [0022], which is shown in rabbits having high cholesterol as a result of a high fat diet [0115].
	A subject having atherosclerosis is inherently in need of promoting bile acid excretion because promoting bile acid excretion lowers cholesterol.  Zhao recognizes that lowering cholesterol is a treatment for atherosclerosis [0006].  
	Zhao does not teach that the composition works by promoting bile acid excretion, but the effect of administering arctiin or arctigenin is inherent.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. There is no requirement that a person at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.  See MPEP 2112.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LAYLA D BERRY/Primary Examiner, Art Unit 1623